Per Curiam. Appellant Michael Raymond Keisler, by and through am. attorney, Phyllis J. Lemons, has filed a motion for rule on clerk. Ms. Lemons admits responsibility for failing to timely file the record due to a mistake on her part. A judgment was entered against Mr. Keisler on August 25, 2003. He timely filed a notice of appeal on September 10, 2003, claiming that he had ordered the transcript of the circuit court record, but that it had not been tendered by his attorney, Ms. Lemons. The circuit court first extended Mr. Keisler’s deadline for filing the transcript to February 6, 2004, and, again, to April 9, 2004. Ms. Lemons received the transcript from the circuit court on March 26, 2004, and tendered it to the Supreme Court Clerk’s office on March 30, 2004. Because the March 25, 2004 deadline had expired, Ms. Lemons’s transcript was untimely.  We find that such an error, admittedly made by an attorney for a criminal defendant, is good cause to grant the motion. See In Re Belated Appeals in Criminal Cases, 265 Ark. 964 (1979) (per curiam). The motion is, therefore, granted. A copy of this opinion will be forwarded to the Committee on Professional Conduct. Glaze, J., not participating.